DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s 2/12/21 second Preliminary amendment, in response to the 2/8/21 interview of record, is entered.  Amended claims 1-20 are allowed over the prior art of record. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 13 (where independent claims 1 and 18 include substantially the features of claim 13): 
 “hosting the webpage interface by a communication platform, the communication platform including a social media portal: 
	accessing a social media platform over a network by the social media portal;
maintaining an administrator account, on the social media platform; 
storing a plurality of insurance policies in a data repository, each insurance policy is associated with a respective policy identifier; 

	determining the at least one user has a relationship connection to the administrator account on the social media platform; 
generating, by the processor, one or more search parameters corresponding to the policy inquiry based on the information associated with the at least one user and the relationship connection between the at least one user and the administrator account; 
identifying, by the processor, at least one insurance policy from the data repository as a candidate insurance policy based on a match between the one or more search parameters and a respective identifier associated with each insurance policy; 
retrieving additional identifying information associated with the at least one user from the webpage interface communicating with the client device; 
confirming the candidate insurance policy is an unclaimed insurance policy based on the additional identifying information; and 
providing a benefit to the at least one user according to terms of the unclaimed insurance policy.” 

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Folsom (US Patent Publication 2011/0202372 A1) generally discloses a database containing data for unclaimed insurance policy benefits which may be searched to find unpaid insurance policy benefits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696